Citation Nr: 0101991	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  94-12 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active service from December 1965 to 
December 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota, which denied 
the benefit sought on appeal.

The Board, in June 1996 and June 1999, remanded the claim for 
additional evidentiary development.  After reviewing the 
material associated with the claims file since the June 1999 
Remand, the Board is of the opinion that further development 
is required as discussed below.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2096-99 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, as well as those stated below, 
a remand is required.  

To begin with, the Board finds that the March 2000 VA eye 
examination report is inadequate because the examiner failed 
to address the instructions listed in the June 1999 Remand.  
See Stegall v. West, 11 Vet. App. 268 (1998) (full compliance 
with the instructions contained in a Board remand must be 
carried out to the extent possible).  For example, it does 
not appear that the VA physician reviewed the veteran's 
claims file.  Pursuant to the Board's Remand instructions, 
although the VA physician was to reflect review of the claims 
file (to include a review of the Board's June 1999 Remand, 
the evidence concerning the veteran's current eye disorders 
and treatment, his claimed service activities, and the 
medical literature) she did not specifically do so.

This is significant because the veteran's service medical 
records include a July 1967 eye examination report.  The VA 
physician, however, noted in her March 2000 addendum that, 
although she did not believe that the veteran's current eye 
disorder was related to radiation exposure during service, 
she added that it could not be "determined with certainty, 
without obtaining old medical records from his examinations 
in the 1960s..."  Therefore, it appears that the VA examiner 
did not review the veteran's service medical records, because 
included in those records is the July 1967 eye examination 
report.  To echo the June 1999 Remand, this claim must be 
remanded again so that the Board does not employ its own 
unsubstantiated medical opinion in deciding this case.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Moreover, despite the June 1999 Remand instructions, the VA 
examiner did not address the July 1994 medical opinion 
provided by the veteran's private treating physician that, 
based on a review of medical records, that there was a 
possible connection between the veteran's current eye 
disorders and exposure to x-ray radiation during service.  
The veteran's private physician commented that "[i]t 
certainly seems reasonable that [the appellant's] eye 
problems could possibly be related to his radiation exposure 
since by his history is [sic] appears to be rather extensive.  
I have no way to prove a connection between the two 
situations, but it certainly appears to be a possible link 
and certainly is consistent with some of the problems that he 
has had with his eyes and his exposure to the radiation."  
The veteran's private physician also noted that "[t]here 
[were] multiple articles documenting probable connection 
between radiation exposure and problems with the eyes such as 
cataracts and possible glaucoma etc."  The VA physician, 
however, did not address this evidence.  Thus, in light of 
the above, the March 2000 VA examination report is 
inadequate.  See Stegall.  Accordingly, on remand, the RO is 
directed to have a VA board-certified ophthalmologist review 
the evidence of record, address the instructions listed 
below, and render an informed opinion with respect to the 
etiology of the veteran's eye disorder.

While the Board regrets further delay in its consideration of 
the appellant's case, in the interest of due process and 
fairness, it firmly believes that his case must be REMANDED 
to the RO for the following actions:

1.  The RO should appropriately contact 
the veteran and request that he provide 
the names, addresses and approximate 
dates of treatment or evaluation of all 
individuals/facilities who have treated 
him for the claimed disability listed on 
the title page of this decision.  After 
obtaining any necessary releases, the RO 
should attempt to obtain a copy of all 
treatment records identified by the 
veteran, which have not been previously 
secured.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  After completion of the development 
discussed above, the RO should provide 
the appellant's claims file and a copy of 
this Remand to a VA board-certified 
ophthalmologist.  The ophthalmologist 
should review the documents provided in 
the claims file - specifically to include 
this Remand, the July 1994 statement 
provided by the veteran's private 
physician noting a possible link between 
x-ray radiation exposure during service 
and the current eye disorders, the other 
evidence concerning the veteran's current 
eye disorder and treatment, his claimed 
service activities, and the medical 
literature.  The examiner should then be 
asked to provide an opinion, based on 
this material and his/her medical 
expertise, as to whether it is at least 
as likely as not that the appellant's 
current eye disorders are related to his 
claimed exposure in service to radiation 
during participation in x-ray 
examinations.  The physician should 
indicate, in a typewritten examination 
report, that he/she has reviewed the 
claims file.  The physician should also 
provide a detailed discussion of the 
bases of all opinions expressed.  A copy 
of the examination report should, 
thereafter, be associated with the claims 
file.

4.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this Remand.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall.  In addition, the RO must review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
Remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




